Citation Nr: 1625922	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic lumbosacral strain, also claimed as back problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, J.G.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, and was subsequently denied by the Board in October 2014.

A hearing before the undersigned Veterans Law Judge was held at the RO in September 2011.  A transcript of the hearing has been associated with the claims file.

In June 2015, a Joint Motion for a Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  Later that month, the Court issued an order vacating the Board's October 2014 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.  The Board remanded the case in September 2015.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's chronic lumbosacral strain, also claimed as back problems, is of service onset or otherwise related to active duty.



CONCLUSION OF LAW

The criteria for service connection for chronic lumbosacral strain, also claimed as back problems, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by letters dated June 2009, July 2009, and January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished as to the issue decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA incorporated the Veteran's in-service treatment records into his claims file.  In addition, post-service treatment records from the Veteran's private doctors have been incorporated into the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations.  Pursuant to the September 2015 remand and the JMR, the Veteran was afforded a VA examination in January 2016.  This examination report involved a thorough review of the claims file and the opinions were supported by a sufficient rationale.  Therefore, the Board finds that the reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim decided herein.

Furthermore, in September 2011 the Veteran testified at a Board videoconference hearing over which the undersigned Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the Veterans Law Judge clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111   (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that his current low back disorder stemmed from injuries sustained during service.

According to the Veteran's in-service treatment records, in May 1968, he complained of backaches, headaches, and a fever with a sore throat.  He was treated and diagnosed with impetigo contagiosa.  According to the December 1968 Report of Medical History, the Veteran denied recurrent back pain.  He also denied any illness or injury other than what had already been noted on the report. He also denied consulting or being treated by clinics, physicians, healers, or other practitioners within the past five years.  In the December 1968 Report of Medical Examination no abnormal findings were reported regarding the Veteran's spine and he was deemed qualified for separation. 

According to an October 1969 VA treatment record, the Veteran reported his back had bothered him ever since he carried a heavy load of ammunition while stationed in Vietnam in approximately May 1968.  The Veteran had x-rays of the back in Vietnam but nothing was found of note.  He stated this problem had continued to bother him and was progressing in severity.  He stated it interfered with his ability to perform his occupation as a welder. There were no apparent related urinary or bowel symptoms.  The Veteran was diagnosed with chronic low back strain.

In November 1969, the Veteran sought treatment for chronic low backaches which he reported he had since discharge from service which he allegedly felt were related to carrying ammunition.  The treating physician noted the x-rays from service were "uneventful and noncontributory and no treatment was prescribed."  There was no radiation of the pain and it was not of an acute nature.  There was "no relief with reclining or any particular lateral maneuver."  A physical examination revealed some increase in lumbar lordosis.  There was no tenderness, range of motion was within normal limits, there were no trigger points, sensory and motion functions were intact with no bruits, and the reflexes were intact. 

The November 1969 treatment report indicated the Veteran was "relatively asymptomatic throughout his hospital stay and an x-ray of the lumbosacral spine in [three] dimensions revealed an essentially normal spine.  Tests ruled out any other metabolic disorders which could influence the [back disorder]."  He was treated with physical therapy and the physician felt that back strengthening back exercises will improve his work tolerance. 

The Veteran underwent a VA examination in February 2010 where he was diagnosed with lumbosacral sprain with intermittent pain and limitation of motion.  It was also noted that an x-ray of the lumbar spine revealed minimal spondylosis.  The examiner opined that it was "less likely as not 50/50 probability that his current back pain is related to his condition dating back to May 1968."

In the March 2014 remand, the Board noted that although the VA examiner who conducted the February 2010 VA examination discussed the Veteran's in-service treatment and provided an etiological opinion between this incident in service and his current condition, the Veteran's lay statements regarding his history of pain stemming from his military duties, specifically, carrying heavy artillery rounds and ammunition during service, were not addressed.  The Board determined that the examiner must consider lay statements regarding in-service occurrence of a chronic lumbosacral strain.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  As such, a new VA examination was necessary.

Subsequently, the Veteran was afforded a new VA examination for his low back in May 2014 where the diagnoses of lumbosacral strain, degenerative arthritis of the spine, spondylosis, and lumbar strain were acknowledged by the examiner.  Upon physical examination, a review of the evidence of record, and the Veteran's lay statements, the examiner opined the Veteran's back disability was "less likely than not (less than 50 [percent] probability) incurred in or caused by the claimed in-service injury, event or illness."  Regarding whether the Veteran's back disability was related to the May 1968 incident, the examiner acknowledged the in-service treatment records indicated backache with an infectious condition that was treated with penicillin.  However, the separation medical history did not mention any recurrent or chronic back pain which suggested the condition had resolved prior to separation.  Regarding the Veteran's claim that his back disability stemmed from his military duties of carrying around heavy artillery rounds and ammunition, the examiner acknowledge there was "no reason to doubt the sincerity of the Veteran's complaint and history" and that his military occupational specialty could have exposed him to "wear and tear of the lumbar spine."  However, the examiner "could not find objective evidence of a nexus of the Veteran's chronic lumbosacral strain in service to the current diagnosis of chronic lumbosacral strain and minimal spondylosis on the 2010 [x-ray]."  The examiner further stated there was no evidence of an injury during service and the May 1968 complaint and treatment suggest it was "part of the infectious process and not one of an injury."  The Veteran's medical records at separation did not indicate any chronic low back pain. While the Veteran's October 1969 complaint and treatment occurred eleven months after separation, the examiner concluded:

Unfortunately with the negative findings of an injury or even complaint of chronic pain in service, and his separation medical history intake not showing any chronic/recurrent back pain, his current lumbosacral strain with spondylosis is less likely due to his claim of chronic lumbosacral strain in service.

Subsequently, an October 2014 Board decision denied the Veteran's claim.  Pursuant to the JMR and the Court's Order, additional evidentiary development is required.  As stated above, in June 2015 the Court granted the JMR vacating the Board's previous decision denying the Veteran's claim.

According to the JMR, the May 2014 VA examination was inadequate for rating purposes.  It argued that the VA examiner did not address the November 1969 diagnosis of chronic lumbosacral strain, approximately eleven months after the Veteran's separation from service, and that the Veteran had reported a history of back pain dating from his service at the time.  The JMR also stated the VA examiner failed to explain whether the Veteran's current back disorder was at least as likely as not related to his service in light of the diagnosis of chronic lumbosacral strain in November 1969 when considered with the Veteran's descriptions of continuous symptoms dating from his period of service.  Therefore, the JMR determined a new VA examination is necessary to adequately address the November 1969 diagnosis in conjunction with the Veteran's description of his symptomatology.  

In January 2016, the Veteran was afforded a new VA examination where the diagnosis of lumbosacral strain and degenerative arthritis of the spine was confirmed.  A detailed statement of the Veteran's history was part of the examination report.  Upon review of the evidence of record, a physical examination, and the Veteran's lay statement, the VA examiner determined that the Veteran's low back disorder was less likely as not due to any incident of the Veteran's period of active military service.

The VA examiner provided a thorough rationale in support for the opinion.  First, the VA examiner acknowledged the Veteran's lay history that he experienced back pain during his military service and that his duties included lifting ammunition and heavy artillery.  The VA examiner stated that while there is "no reason to doubt the sincerity of the Veteran's subjective medical history however, this medical examiner could not find objective medical evidence on the service treatment records of complaint of back injury in this Veteran's service treatment records when these records are carefully reviewed."

Second, the VA examiner stated she agreed with the determination of the 2010 and 2014 VA examiners who noted that the service records indicated the backache with an infectious condition in 1968 that was treated with penicillin.  This suggested that the Veteran's reported backache was "part of a[n] infectious process and not one of an acute back injury."  The VA examiner stated that the December 1968 separation examination objectively supports this findings as it was not chronic low back condition but rather an "infectious condition" and resolved prior to separation.  In addition, the Veteran denied recurrent back pain; bone, joint, or other deformity; and arthritis and rheumatism.  Furthermore, the VA examiner cited to VA treatment records, dated 2010, that the Veteran was "seen in the hospital 11 months later with low back strain at that time claiming initial pain in the service; however, the service treatment records did not objectively support an injury to the back in the service and the separation examination is negative for chronic back condition."  

The VA examiner noted the Veteran provided "subjective medical history that he worked in physical employment on the railroad for forty years and intermittently in law enforcement after he left active military service which indicates that the Veteran was able to effectively physically function in employment for 40 years after he left active military service."  The Veteran admitted that he was able to lift equipment during his employment on the railroad during the 40 year history.  He subsequently retired in 2009.

The Veteran stated he had significant trauma in the 1980s while employed at the railroad when his left shoulder became stuck on a moving car and the Veteran was dragged down the tracks approximately 50 feet.  The VA examiner stated there were no records for review and therefore, it would be impossible for the VA examiner to "know the impact of this significant trauma on the Veteran's current back condition without resorting to mere speculation."  Therefore, upon a thorough review of the record, the VA examiner again stated concurrence with the 2010 and 2014 VA examiner for the reasons provided.  However, the VA examiner determined that based on the Veteran's "subjective medical history of physical employment of 40 years and trauma after he left active military service in the 1980's would at least as likely be a greater contributory of the Veteran's current low back condition [than] the Veteran's subjective medical history of his work during active military service." 

Ultimately, based on the above rationale, the VA examiner stated she was "unable to give a 50/50 probability regarding the Veteran's chronic lower back condition due to the above discussion.  This medical examiner must therefore render a less likely than not determination."

After consideration of the entire record and the relevant law, the Board finds that the Veteran's current chronic lumbosacral strain, was not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the current chronic lumbosacral strain and his military service.  In addition, there is no evidence that the Veteran's current chronic lumbosacral strain manifested to a compensable degree within one year of separation from active service, which precludes a grant of service connection on a chronic disease presumptive basis.  The Board points out that at the September 2011 Board hearing, the Veteran and his wife testified that his family doctor from the 1960/70s to the early 1990s passed away and his records were not available, despite their efforts to obtain such.  Also, records from Meadville Medical were not available due to the passage of time.

Significantly, the January 2016 VA examination report includes the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.

The Board acknowledges the Veteran's contentions that his current chronic lumbosacral strain is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of current chronic lumbosacral strain is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for chronic lumbosacral strain; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for chronic lumbosacral strain, also claimed as back problems, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


